ORDER
PER CURIAM.
William Frisella appeals from the judgment and decree modifying provisions of a *253dissolution decree pertaining to child custody and support. We affirm. The findings and conclusions of the trial court are supported by the evidence, are not against the weight of the evidence and do not erroneously declare or apply the law. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).